DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on October 15, 2020 is acknowledged.  Claims 1, 3-5, and 7-8 are amended.  Thus, Claims 1-10 are pending and are further examined on the merits in the U.S. non-provisional application.

Drawings
The drawings are objected to because 
			The high pressure zone is labeled with reference numeral 47 which is shown with a downwards pointing arrow (upper right portion of Fig. 2).  Claim 1 recites that the high pressure zone comprises a high-pressure chamber, a low-pressure chamber, and an orbiting displacement spiral, yet the low-pressure chamber is contrasted with that of the high pressure chamber and, as the name implies, not contain a high pressure and as such would not be located in the high pressure zone.  Thus, it is not understood what constitutes the high pressure zone of the displacement machine and the downward pointing arrow should not be pointing to the entire displacement machine as representing the high pressure zone in its entirety.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

Specification
The amendments made to the specification by Applicants are acceptable (p. 2 of Applicants’ reply filed on October 15, 2020.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
	DISCPLACEMENT MACHINE INCLUDING ONLY ONE DISPLACEMENT SPIRAL PASSAGE AND GAS CONNECTION LINE IN COMMUNICATION WITH A COUNTER PRESSURE CHAMBER  
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	The phrase “A displacement machine according to the spiral principle” in combination with the specification makes the claim indefinite in that it is not understood what the “spiral principle” actually means. In contrast, the specification describes the spiral principle as part of a conclusory statement without further defining what this principle actually is (Abstract, lines 1 and 2 and p. 1, lines 15 and 16 of the specification).  One way to obviate this rejection is to further amend the claim to recite the preamble ‘A scroll compressor comprising:’.  
	The phrase “wherein the passage…is opened on reaching of 85% - 100%, in particular of 90% - 100%, in particular of 95%, of the relative compression chamber volume, and remains opened during a subsequent rotation” (Claim 1, lines 15-17) makes the claim indefinite in that it is not understood which percent (%) range/value is 
	Claim 1 recites that the high pressure zone comprises a high pressure chamber, a low-pressure chamber, and an orbiting displacement spiral with a formed passage in an activated state (Claim 1, lines 3-6 and 14-15).  This makes the claim indefinite in that it is not understood how a high pressure zone that contains high pressure during operation of the displacement machine can, at the same time, also comprise a low-pressure chamber.  In contrast, the specification describes that the high-pressure zone comprises a high pressure chamber, and that the displacement machine further includes a low-pressure chamber and an orbiting displacement spiral with only one passage (Abstract, lines 1-7 and 10-11).  


In Regard to Claim 4
	The limitation of “a rotational angle of 10o, in particular of at least 20o, in particular of at least 30o” (lines 2 and 3) makes the claim indefinite in that it is not understood which specific rotational value angle is required (i.e., at least 10o, at least 20o, or at least 30o) so that the scope of the claim is clear.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-1355114B1 (Kim et al.; published on January 27, 2014) (KIM) (an English translation of KR 10-1355114B1 is provided for Applicants’ convenience).  
	In reference to Claim 1, KIM discloses:
A displacement machine (electric scroll compressor 100, ¶ 0016, line 1) according to the spiral principle (the principle that the compressor operates on compression of gas between spirals 142, 152, ¶ 0031, Figs. 2 and 4), in particular a scroll compressor (100, ¶ 0016, line 1), the displacement machine comprising:
a high-pressure zone (includes the space at least encompassed by discharge chamber 121 at the upper end of the scroll compressor, ¶ 0017, lines 1 and 2, Fig. 5) comprising:

a low-pressure chamber (space that includes driving motor 130, ¶ 0020, line 1, that receives refrigerant gas from inlet 112, ¶ 0016, lines 1-3, Fig. 5, at the lower end of the scroll compressor 100); and
an orbiting displacement spiral (second spiral wrap 152, ¶ 0016, lines 6 and 7) which engages into a counter spiral (helical first wrap 142, ¶ 0026, line 1) such that between the displacement spiral (152) and the counter spiral (142) compression chambers (144) are formed in order to receive a working medium (refrigerant gas, ¶ 0001, lines 2 and 3 and ¶ 0016, line 3),
wherein between the low-pressure chamber (at the lower portion of scroll compressor 100) and the displacement spiral (152) a counter pressure chamber (back pressure chamber 162, ¶ 0017, line 5) is formed,
wherein the displacement spiral (152) has only one passage (through-hole 153, ¶ 0039, line 2), which at least temporarily produces a fluid connection between the counter pressure chamber (162) and at least one of the compression chambers (144, ¶ 0039, depending on the orbital rotation of orbiting scroll 150),
wherein the passage (153) is formed in such a portion of the displacement spiral (152) in which the passage in an activated state of the displacement machine (Fig. 6 shows a single sequential orbiting cycle of the scroll compressor) is opened on reaching of 85% - 100%, in particular of 90% - 100%, in particular of 95%, of the relative compression chamber volume (in snapshot B passage 153 is opened to the compressed gas disposed in the chamber which has 85% - 100% of the compressed 
wherein a gas connection line (oil recovery hole 147, ¶ 0027, Fig. 5, at least during start-up of KIM’s electric scroll compressor (100) air can flow in 147 and/or air bubbles within the oil during operation of the scroll compressor, such that  oil recovery hole 147 is broadly interpreted by the Examiner to be a kind of gas connection line) is formed from the high pressure zone (includes the space at least encompassed by discharge chamber 121 at the upper end of the scroll compressor, ¶ 0017, lines 1 and 2, Fig. 5) of the displacement machine (100) to the counter pressure chamber (162).
In reference to Claim 2, KIM further discloses that the counter pressure chamber (162) is not fluid-connected with the low-pressure chamber (Fig. 5 shows no fluid flow via the illustrated flow arrows that is received by back pressure chamber 162 from the low pressure chamber which is the space that includes driving motor 130, ¶ 0020, line 1, Fig. 5).




    PNG
    media_image1.png
    474
    634
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 6 of KIM

In reference to Claim 4, KIM further discloses that the passage (153) is closed at least at the rotational angle of 10°, in particular of at least 20°, in particular of at least 30°, before reaching a discharge angle (as KIM’s passage 153, Figs. 4 and 5 of KIM is at about the same location on the orbiting scroll as Applicants’ passage 60 shown in 
In reference to Claim 5, KIM also discloses that the gas connection line (147) is formed in a housing (oil recovery line 147 is housed in the body 141, ¶ 0017, lines 3 and 4) and connects the high-pressure chamber (121) with the counter pressure chamber (162).
In reference to Claim 6, KIM further discloses that an oil return duct (passage provided between the fixed scroll and the housing for oil that gets past seal 149 to return oil to the low-pressure region during operation of the scroll compressor) is formed from the high-pressure zone of the displacement machine (100) to the low-pressure chamber (the low-pressure chamber is the space that includes driving motor 130, Fig. 5).
In reference to Claim 7, KIM also discloses that a method for operating a displacement machine, wherein the passage is opened on reaching of 85% - 100%, in particular of 90% - 100%, in particular of 95%, of the relative compression chamber volume, and remains opened during a subsequent rotation, after opening, of the displacement spiral about a rotational angle of 120° - 360°, in particular of 255° - 315°, in particular of 270° (KIM’s passage 153, Fig. 4 is at about the same location along spiral 152 of the orbiting scroll as the location of passage 60, Fig. 1 of the specification and thus has the same volume/rotational angle attributes ascribed to its opening during operation of KIM’s scroll compressor 100).
rd full paragraph, oil has weight and as such can flow back to the back pressure chamber 162).
In reference to Claim 9, KIM also discloses that a vehicle air-conditioning system (U 0001, line 2) with a displacement machine (100), in particular with a scroll compressor (100 is a scroll compressor), according to Claim 1 (see rejection of Claim 1 above).
In reference to Claim 10, KIM further discloses that a vehicle (“automobiles”, ¶ 0001, line 2) with a displacement machine (100) according to Claim 1 (see rejection of Claim 1 above) and/or with a vehicle air-conditioning system (¶ 0001, line 2) according to Claim 9 (see the rejection of Claim 9 above).
Response to Arguments
Applicants’ claim amendments and arguments filed in the reply filed on October 15, 2020 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings,
 			(ii) objections to the claims, and
			(iii) the previous 35 U.S.C. 112, second paragraph rejections (except where noted below)
which are hereby withdrawn by the Examiner.  

Regarding the previously applied 35 U.S.C. 112, second paragraph rejections of Claims 1 and 4 Applicants assert that Claims 1 and 4 are clear as recited (p. 8, last full paragraph and p. 13, first full paragraph of Applicants’ reply).  The Examiner respectfully disagrees with Applicants’ assertions.  For example, Claim 4 recites the rotational angle of “at least 10o,…at least 20o,…at least 30o.  The language of at least 20o and/or at least 30o is not the same as at least 10o (i.e., each of these recitations has a different scope) and so this rejection is maintained and described above.  A similar issue is present with the percentage values of the relative compression chamber volume and the percentage values regarding the rotation angle (Claim 1, lines 14-19) where a similar analogy can be made as previously described above for Claim 4.  Thus, these rejections of Claim 1 are maintained and described above.  One way to overcome these rejections are to further amend Claims 1 and 4 to recite the most narrow relative compression chamber volume (i.e., 95%) and the rotational angle, after opening of the displacement spiral o) and the passage being closed at a rotational angle of at least 10o (i.e., which would include a 20o and 30o rotational angle, Claim 4).     
	Additionally, Applicants did not make an argument regarding the rejection of Claim 1 that included the phrase “the spiral principle” (pp. 8-12 of Applicants’ reply. p. 8 of the Non-Final Rejection having notification date of July 15, 2020) such that this rejection is further clarified and described above. 

Applicants’ arguments filed have been fully considered but they are not persuasive.  Applicants’ assert that KIM does not disclose the limitations of independent Claim 1, namely, that 
		(i) Applicants’ gas connection line (70 of Fig. 1 of the specification) conducts/flows gas only (p. 15, lines 14-17 of the specification) and is not intended to conduct oil to the back pressure chamber and/or that line 70 provides oil-free gas to the counter pressure chamber (50 of Fig. 1, p. 14, fourth full paragraph, lines 6-8 of Applicants’ reply filed on October 15, 2020), and  
		(ii) that KIM’s oil recovery hole 147, consistent with its label, is configured to conduct oil from the oil sump (i.e., at the bottom of the discharge chamber 121 of Fig. 5 of KIM) into the back pressure chamber (162 of KIM, p. 14, third full paragraph, lines 2 and 3 of Applicants’ reply).  
The Examiner respectfully disagrees with Applicants’ assertions.  With respect to (i) above, independent Claim 1 does not further recite the words that the gas connection line flows ‘only’ gas and/or ‘oil-free gas’ as Applicants’ assert that would more particularly define a specific kind of fluid that flows through the gas connection line.  

Conclusion
US20180258933 is a companion case to the instant application filed about two months earlier (March 9, 2018) by the same assignee and which contains the same three (3) inventors of the instant application and describes many features of the instant application.  In contrast to the instant invention (i.e., which describes only one passage (60) formed in the displacement spiral in fluid connection between one of the compression chambers and the counter pressure chamber, see Fig. 1 of the instant invention, Abstract), US20180258933 describes at least two (2) passages (claim 1, lines 15-18) formed in the displacement spiral between one of the compression chambers and the counter pressure chamber (passages 60, 61 formed in the displacement spiral, Abstract).        

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL THIEDE/
Examiner, Art Unit 3746
Friday January 15, 2021

/Mary Davis/Primary Examiner, Art Unit 3746